Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the primary reason for allowance is the prior art fail to teach a polarization selecting module for selecting a polarization of said reflected distance measuring light received by said light receiving optical system, wherein said arithmetic control module is configured to give a material information to a distance measurement result of said object to be measured based on a change in light receiving amounts caused due to a selection of the polarization by said polarization selecting module. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claims 2-11 are considered allowable based on their respective dependence on allowed claim 1.
U.S. Patent No. 6,420,698 discloses an apparatus for measuring the distance to an object comprising: a laser for generating a beam of output pulses; a monitoring system for measuring the distance to the object based on the reflection of the laser beam, said monitoring system having an accuracy equal to or better than 6 millimeters at one standard deviation over its entire range of up to 100 meters and wherein each measurement can be made in less than 0.005 seconds and wherein the laser has an energy per pulse of no more than 0.2 micro joules and an average power of no more than 1 milliwatt. If the object is provided with retro reflectors and where the range of operation is up to one mile. U.S. Patent No. 6,420,698 also discloses an apparatus for obtaining position information about surface points of a three dimensional object comprising: a laser for generating an output beam; scanning system for moving the laser beam over the object; monitoring system for automatically measuring the range to the object based on the measurement of the reflection of the laser beam, said monitor system also tracking and measuring the angular position of the laser beam, said monitoring system having a positional accuracy for each point in three dimensional space equal to or better than six millimeters at one standard deviation over a range of up to 100 meters. However, ‘698 fails to specify a polarization selecting module for selecting a polarization of said reflected distance measuring light received by said light receiving optical system, wherein said arithmetic control module is configured to give a material information to a distance measurement result of said object to be measured based on a change in light receiving amounts caused due to a selection of the polarization by said polarization selecting module as now recited in claim 1 of the present invention.
U.S.2004/0207832 discloses surveying instrument comprising a distance-measuring unit for emitting a distance-measuring light and for measuring a distance from the reflected distance-measuring light, wherein the distance-measuring unit comprises a distance measuring light photodetector for receiving the reflected distance-measuring light, and the control unit controls light emission of the visible laser light source unit under the condition where the distance-measuring light photodetector receives the reflected distance-measuring light, wherein the control means adjusts a light amount of the light emitted from the visible laser light source unit. Also, the surveying instrument as described above, wherein the distance-measuring unit has a light amount adjusting filter for adjusting a light amount of the distance-measuring light, and light emitting condition of the visible laser light source unit is controlled according to an adjustment amount of the light amount adjusting filter. However, ‘832 fails to specify a polarization selecting module for selecting a polarization of said reflected distance measuring light received by said light receiving optical system, wherein said arithmetic control module is configured to give a material information to a distance measurement result of said object to be measured based on a change in light receiving amounts caused due to a selection of the polarization by said polarization selecting module as now recited in claim 1 of the present invention.
US 2019/0078883 A1 disclose a surveying instrument comprises: a light projecting optical system for projecting a distance measuring light to a predetermined measuring point, a light receiving optical system for receiving a reflected distance measuring light from the measuring point and an infrared light from the measuring point, a frame which horizontally rotates around a horizontal rotation shaft by a horizontal rotation motor, a vertical rotating unit which is provided in the frame, vertically rotating around a vertical rotation shaft by a vertical rotation motor, projecting the distance measuring light from the light projecting optical system to the measuring point and making the reflected distance measuring light from the measuring point enter the light receiving optical system, a horizontal angle detector for detecting a horizontal angle of the frame, a vertical angle detector for detecting a vertical angle of the vertical rotating unit, and an arithmetic control module for controlling a distance measurement, a temperature measurement, a rotation of the frame and a rotation of the vertical rotating unit based on light receiving results of the reflected distance measuring light and the infrared light, wherein the light receiving optical system has a photodetector for receiving the reflected distance measuring light, an infrared light separating optical component provided on an optical path of the reflected distance measuring light for separating the infrared light from the reflected distance measuring light, and a temperature sensor for receiving the separated infrared light, wherein the arithmetic control module measures a distance to the measuring point based on light receiving results of the reflected distance measuring light received by the photodetector, and measures a temperature of the measuring point based on light receiving results of the infrared light received by the temperature sensor. However, ‘883 fails to specify a polarization selecting module for selecting a polarization of said reflected distance measuring light received by said light receiving optical system, wherein said arithmetic control module is configured to give a material information to a distance measurement result of said object to be measured based on a change in light receiving amounts caused due to a selection of the polarization by said polarization selecting module as now recited in claim 1 of the present invention.
US 2019/0154805 A1 disclose a surveying instrument according to the present invention comprises a distance measuring light projecting module for projecting a distance measuring light, a light receiving module for receiving a reflected distance measuring light which is the distance measuring light retro-reflected by an object to be measured and a background light incident coaxially with the reflected distance measuring light, a distance measuring unit for receiving the reflected distance measuring light and performing a distance measurement, an image pickup module for receiving the background light separated from the reflected distance measuring light and acquiring a background image, an optical axis deflector for integrally deflecting an optical axis of the distance measuring light and an optical axis of the background light, and an arithmetic control module for controlling the optical axis deflector, wherein the optical axis deflector has a pair of disk prisms in which two or more prism columns are arrayed in parallel, a rotary driving module for rotating the disk prisms individually, and a projecting direction detecting module for detecting a rotation angle of each of the disk prisms. However, ‘805 fails to specify a polarization selecting module for selecting a polarization of said reflected distance measuring light received by said light receiving optical system, wherein said arithmetic control module is configured to give a material information to a distance measurement result of said object to be measured based on a change in light receiving amounts caused due to a selection of the polarization by said polarization selecting module as now recited in claim 1 of the present invention.
US 2019/0360806 A1 disclose a surveying instrument comprises a monopod installed at a reference point, a surveying instrument main body having a reference optical axis at a known distance from a lower end of the monopod and a known angle with respect to an axis of the monopod, and an operation panel which is provided on the monopod and has a display unit, wherein the surveying instrument main body comprises a measuring unit for irradiating a distance measuring light, receiving a reflected distance measuring light and measuring a distance to an object to be measured, an optical axis deflector for deflecting the distance measuring light with respect to the reference optical axis, a measuring direction image pickup module which includes the object to be measured and acquires an observation image in a predetermined relationship with the reference optical axis, an attitude detector for detecting a tilt of the surveying instrument main body with respect to the horizontal, and an arithmetic control module for controlling the optical axis deflector, carrying out a predetermined scan pattern, controlling the measuring unit and performing a distance measurement along the predetermined scan pattern, and wherein the arithmetic control module carries out an image pickup of the object to be measured by the measuring direction image pickup module and a scanning of the object to be measured by the distance measuring light with a closed loop scan pattern at a pre-movement and a post-movement of the surveying instrument main body respectively, obtains at least three cross points of a locus of a scan pattern of the pre-movement and a locus of a scan pattern of the post-movement based on an image of the pre-movement and an image of the post-movement, and calculates three-dimensional coordinates of an installation point of the post-movement based on three-dimensional coordinates of the cross points measured from the reference point, a measurement result of the cross points measured from the installation point of the post-movement and a detection result of the attitude detector.. However, ‘806 fails to specify a polarization selecting module for selecting a polarization of said reflected distance measuring light received by said light receiving optical system, wherein said arithmetic control module is configured to give a material information to a distance measurement result of said object to be measured based on a change in light receiving amounts caused due to a selection of the polarization by said polarization selecting module as now recited in claim 1 of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862